internal_revenue_service number release date index number --------------------- ----------------------------- --------------------------------- ----------------------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-158576-06 date date --------------------------------- ---------------------------------------- ------------------------------------------ ------------------------------------------- legend taxpayer ---------------------------------------------------------------------- corporation a corporation b ---------------------------------------------------------------------- corporation c ---------------------------------------------------------------------- date properties corporation d date date dear ------------------- of taxpayer and corporation c specifically you have requested that taxpayer and corporation c be granted an extension of time under sec_301_9100-1 of the ---------------------------------------------------- ------------------------------------------------ ---------------------- ------------------------ -------------------------- this is in reply to a letter dated date requesting a ruling on behalf plr-158576-06 procedure and administration regulations to file form_8875 taxable_reit_subsidiary election so that taxpayer and corporation c may jointly elect for corporation c to be treated as a taxable_reit_subsidiary trs of taxpayer effective date facts taxpayer formerly known as corporation a is a domestic_corporation that made an election to be treated as a real_estate_investment_trust reit under subchapter_m of the internal_revenue_code effective for its taxable_year ended date taxpayer is a self-advised reit engaged in the triple-net leasing of properties as a result of its merger with corporation b on date taxpayer also conducts a financing business through corporation c or subsidiaries of corporation c taxpayer recently agreed to a proposed merger with corporation d under the terms of the proposed merger with corporation d taxpayer is required to conclusively establish that an election is in effect to treat corporation c as a trs effective date it is represented that corporation b and corporation c timely filed a valid joint election for corporation c to be treated as a trs of corporation b effective date because of its concern that the trs election would be treated as terminated by the reorganization on date taxpayer represents that it filed a joint trs election with corporation c that was effective as of date taxpayer further represents that it has consistently treated corporation c as a trs since date and that corporation c filed form_1120 for its tax_year on such basis corporation d taxpayer was requested to provide corporation d a copy of its trs election with corporation c taxpayer has been unable to locate a copy of the form_8875 to provide to corporation d taxpayer sought the assistance of the internal_revenue_service service to verify that the trs election had been made the service indicated that computer records show that a valid trs election had been made effective date for corporation c but the records did not indicate the identity of the parent the records also indicate that the election’s filing occurred before the merger of taxpayer and corporation b on a date that was exactly one year before the date on which taxpayer believes that it made the election therefore taxpayer has been prevented from conclusively establishing that an effective form_8875 was timely filed for corporation c to be treated as a trs of taxpayer relief under sec_301_9100-3 would not result in taxpayer or corporation c having a lower tax_liability in the aggregate for all years to which the election applies than each would have had if the election had been timely made taking into account the time_value_of_money neither taxpayer nor corporation c knowingly chose not to file the election neither taxpayer nor corporation c used hindsight in requesting relief finally taxpayer and corporation c make the following representations the granting of during the due diligence conducted in connection with its merger with in announcement 2001_1_cb_716 the internal_revenue_service plr-158576-06 taxpayer and corporation c represent that they are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer has submitted affidavits of its two of its vice-presidents attesting to and supporting the facts and representations underlying this ruling_request law and analysis sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of ' sec_301_9100-3 provides that subject_to paragraphs b i through iii of ' when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and ' c provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a sec_301_9100-3 through c i sets forth rules that the internal revenue plr-158576-06 lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the information submitted and representations made we conclude that taxpayer and corporation c have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat corporation c as a trs of taxpayer effective as of date accordingly taxpayer and corporation c are granted days from the date of this letter in which to file form_8875 to make the intended trs election this ruling is limited to the timeliness of the filing of the form_8875 this ruling s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of either taxpayer or corporation c is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director s office will determine such tax_liability for the years involved if the director s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
